

115 HR 2790 IH: To phase out cosmetic animal testing and the sale of cosmetics tested on animals, and for other purposes.
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2790IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Ms. McSally (for herself, Mr. Beyer, Mr. Royce of California, Mr. Cárdenas, Mr. LoBiondo, Mr. Tonko, Mr. Rodney Davis of Illinois, Mr. Huffman, Mr. Donovan, Ms. Titus, Mr. Curbelo of Florida, Ms. Slaughter, Mr. MacArthur, Mr. Hastings, Ms. Stefanik, Ms. Speier, Mr. Yoder, Mr. Gaetz, Mr. Katko, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo phase out cosmetic animal testing and the sale of cosmetics tested on animals, and for other
			 purposes.
	
 1.Short titleThis Act may be referred to as the Humane Cosmetics Act. 2.DefinitionsFor purposes of this Act:
 (1)CosmeticThe term cosmetic has the meaning given such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (2)Cosmetic animal testingThe term cosmetic animal testing means the internal or external application or exposure of any cosmetic to the skin, eyes, or other body part of a live non-human vertebrate for purposes of evaluating the safety or efficacy of a cosmetic.
			3.Prohibitions
 (a)TestingIt shall be unlawful for any entity, whether private or governmental, to conduct or contract for cosmetic animal testing that occurs in the United States and is for the purpose of developing a cosmetic for sale in or affecting interstate or foreign commerce.
 (b)Sale or transportIt shall be unlawful to sell, offer for sale, or knowingly transport in interstate commerce any cosmetic if the final product or any component thereof was developed or manufactured using cosmetic animal testing conducted or contracted for after the effective date specified in section 5(a).
			4.Civil penalties
 (a)In generalIn addition to any other penalties applicable under law, the Secretary of Health and Human Services shall assess whoever violates any provision of this Act a civil penalty of not more than $10,000 for each such violation.
 (b)Multiple violationsEach violation of this Act with respect to a separate animal, and each day that a violation of this Act continues, constitutes a separate offense.
			5.Effective dates
 (a)Prohibition on cosmetic animal testingThe prohibition specified in section 3(a) takes effect on the date that is 1 year after the date of enactment of this Act.
 (b)Prohibition on saleThe prohibition specified in section 3(b) takes effect on the date that is 3 years after the date of enactment of this Act.
			